United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2978
                                    ___________

Vernon Ball,                          *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Zales Corp.; Bailey, Banks & Biddle,  *
                                      *      [UNPUBLISHED]
             Appellees.               *
                                 ___________

                          Submitted: March 19, 1998
                              Filed: April 2, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Vernon Ball appeals from the district court&s1 order dismissing his employment
discrimination action with prejudice pursuant to Federal Rules of Civil Procedure 37(b)
and 41(b). After careful review of the record and the parties& briefs, we deny Ball&s
motion for appointment of counsel, and we conclude that the district court did not
abuse its discretion in dismissing the action for the reasons it stated. See First Gen.
Resources Co. v. Elton Leather Corp., 958 F.2d 204, 206 (8th Cir. 1992) (per curiam)
(Rule 41(b) standard of review); Avionic Co. v. General Dynamics Corp., 957 F.2d

      1
       The HONORABLE E. RICHARD WEBBER, United States District Judge for
the Eastern District of Missouri.
555, 558 (8th Cir. 1992) (Rule 37(b) standard of review). Accordingly, we affirm. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-